Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is denied. Respondent is suspended from the practice of law for 30 days, as recommended by the Review Board. Suspension effective October 15, 2004. Respondent Alan Sheldon Levin shall reimburse the Disciplinary Fund for any Ghent Protection payments arising from his conduct prior to the termination of the period of suspension.